     Case 2:16-cv-01211-WBS-AC Document 152 Filed 08/25/20 Page 1 of 5

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   PET FOOD EXPRESS LTD.,                   No. 2:16-cv-01211 WBS AC
13                 Plaintiff,

14        v.                                  MEMORANDUM AND ORDER RE: BILL
                                              OF COSTS
15   APPLIED UNDERWRITERS, INC.,
     APPLIED UNDERWRITERS CAPTIVE
16   RISK ASSURANCE COMPANY, INC.,
     CALIFORNIA INSURANCE COMPANY,
17   and APPLIED RISK SERVICES,

18                 Defendants.

19

20                                 ----oo0oo----

21              After summary judgment was entered in favor of

22   defendant (Docket No. 275), defendants submitted a Bill of Costs

23   totaling $21,246.04 for the costs of subpoenas, transcripts,

24   witness fees, copies, and related expenses.         (Docket No. 150).

25   Plaintiff has filed one objection to the Bill of Costs, arguing

26   that the court should not award costs of $10,978.46 submitted

27   pursuant to 28 U.S.C. Section 1920(4) and Local Rule 292(f) (5)

28   for “Fees for exemplification and copies of papers necessarily
                                          1
     Case 2:16-cv-01211-WBS-AC Document 152 Filed 08/25/20 Page 2 of 5

1    obtained for use in the action.”         (Docket No. 151.)

2    I. Legal Standard

3                Pursuant to 20 U.S.C § 1920(4), a court may tax as

4    costs “[f]ees for exemplification and the costs of making copies

5    of any materials where the copies are necessarily obtained for

6    use in the case.”     “The proper application of a narrowly

7    construed § 1920(4) requires that the tasks and services for

8    which an award of costs is being considered must be described and

9    established with sufficient specificity, particularity, and

10   clarity as to permit a determination that costs are awarded for

11   making copies.”     In re Online DVD-Rental Antitrust Litig., 779

12   F.3d 914, 928 (9th Cir. 2015).       “‘Document production’ and other

13   similarly generic statements on the invoices are unhelpful in

14   determining whether those costs are taxable.”         Id. (quoting In re

15   Ricoh Co., Ltd. Patent Litig., 661 F.3d 1361, 1368 (Fed. Cir.

16   2011)).

17               Where the court finds that the costs submitted were

18   incurred for making copies, the court must then determine

19   “whether the copy was necessarily obtained for use in the case.”

20   Id. at 929.    “A narrow construction of § 1920(4) requires
21   recognition that the circumstances in which a copy will be deemed

22   ‘necessarily obtained’ for use in a case will be extremely

23   limited.”   Id. at 930.    “That a chosen ‘document production

24   process’ requires the creation of a copy does not establish that

25   the copy is necessarily obtained for use in the case.”          Id.   If a

26   copy “was created to be produced in discovery, the cost of making
27   the [copy] would be taxable under § 1920(4).”         Id. at 929.     By

28   contrast, if a copy “was created solely for the convenience of
                                          2
     Case 2:16-cv-01211-WBS-AC Document 152 Filed 08/25/20 Page 3 of 5

1    counsel, the cost of making the copy would not be taxable.”               Id.

2    II. Discussion

3               Defendants seek $10,978.46 in costs for “data

4    management,” “blowbacks,”1 index tabs, labels, manila folders,

5    and binders.     (See Invoices for Copies, Ex. B (Docket No. 150).)

6    Defendants submit that $10,857.06 constitute costs in connection

7    with the preparation for depositions and deposition examinations

8    of witnesses Terrence Lim, Terri Witriol, Michael Gonzalez, and

9    Mark Witriol.     (Def.’s Mem. at 4-5 (Docket No. 150-1).)          The

10   remaining $121.40 constitutes one-half of total costs for copies

11   of deposition transcripts lodged with the Court pursuant to Local

12   Rule 133(j) and the Court’s Standard Information in connection

13   with the motion for class certification.        (Id.)

14              Blowbacks and the accessories used to assemble binders

15   of copies clearly constitute copies under the meaning of the

16   statute and plaintiff does not appear to seriously dispute this

17   point.   (See generally Pl.’s Obj.; see also Eaglesmith v. Ray,

18   No. 2:11-CV00098 JAM-AC, 2013 WL 1281823, at *3 (E.D. Cal. Mar.

19   26, 2013) (“blowbacks” as recoverable costs); Hardwick v. Cty. of

20   Orange, No. SACV131390JLSANX, 2017 WL 5664992, at *3 (C.D. Cal.
21   Oct. 2, 2017) (binder assembly as recoverable costs).)

22              The cost for copies of deposition transcripts similarly

23   constitute a cost for making copies under Section 1920(4) and are

24   recoverable under the statute.       See Peacock v. Horowitz, No.

25   2:13-CV-02506-TLN-AC, 2016 WL 7034874, at *2 (E.D. Cal. Dec. 2,

26   2016) (allowing recovery of costs for courtesy copy of transcript
27
          1    Blowbacks are the printing of electronic files for
28             review or production in hardcopy form.
                                      3
     Case 2:16-cv-01211-WBS-AC Document 152 Filed 08/25/20 Page 4 of 5

1    lodged pursuant to Local Rule 133(j) and noting that “[t]he Ninth

2    Circuit has held that the cost of an original deposition and the

3    copy of a deposition are recoverable under 28 U.S.C. § 1920(2)

4    and (4), and further that an additional copy of a deposition is

5    recoverable as an exemplification under § 1920(4)”) (citing

6    Afflex Corp. v. Underwriters Labs., Inc., 914 F.2d 175, 177 (9th

7    Cir. 1990)).

8               “Data management,” without further explanation, by

9    contrast, does not constitute a cost of making copies.          Only

10   invoice No.90028978 charges for data management.         (See Invoices

11   for Copies.)    The invoice charges for 5.5 hours of “data

12   management” at a rate of $150.00 per hour.        Counsel’s statements

13   establish only that the copying under all invoices was in

14   connection with various depositions.        The statements do not,

15   however, establish that this data management item entailed the

16   making of copies and the court cannot infer that it did.            The

17   item description is not sufficiently specific, particular, or

18   clear “as to permit a determination that costs are awarded for

19   making copies.”    See In re Online DVD-Rental, 779 F.3d at 928.

20   Accordingly, costs for data management amounting to $825.00 are
21   not taxable.

22              Next, the court considers whether the copies associated

23   with the $10,153.46 in costs ($10,978.46 minus $825.00) were

24   necessarily obtained for the use in the case.         Plaintiff objects

25   that “[n]othing” describes how the copies were necessary in this

26   case.   (Pl.’s Objections at 3.)      The court disagrees.     Defendants
27   describe how the copies were created for use in depositions of

28   various witnesses, and how the copies were required for each of
                                          4
     Case 2:16-cv-01211-WBS-AC Document 152 Filed 08/25/20 Page 5 of 5

1    the deposition participants and were not merely for the

2    convenience of counsel.      (Def.’s Mem. at 4-5.)     Cf. In re Online

3    DVD-Rental, 779 F.3d at 933 (affirming where district court found

4    costs of printing exhibits and deposition transcripts to be

5    taxable based on invoices and attorney declarations).          The

6    invoices and counsel’s statements therefore suffice for this

7    court to find that the copies were necessarily obtained for use

8    in this case.

9               IT IS THEREFORE ORDERED that costs for making copies of

10   $10,153.46, as well as the uncontested costs of $10,252.48, for a

11   total of $20,396.04, will be allowed for defendants and are taxed

12   against plaintiff.

13   Dated:   August 24, 2020

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          5
